                                      STAMPUR            &   ROTH
                                          ATTORNEYS AT LAW

WILLIAM J. STAMPUR                                                           299 BROADW A Y, SUITE BOO
JAMES ROTH                                                                         NEW YOR K, N.Y. 10007



                                                                                      (2 12 ) 6 19 -4240
                                                                                    FAX (212 ) 619-6743




July 1, 2021                                    MEMO ENDORSED
ByECF
Honorable Sidney H. Stein
United States District Judge
Southern District ofNew York
500 Pearl Street
New York, NY 10007

          Re: United States v. Kevin Melendez, at al., 19 Cr. 795 (SHS)
Dear Judge Stein:

       I write to respectfully request an adjournment of Mr. Melendez's sentencing now
scheduled for July 23, 2021 until the week of September 20, 2021 , more specifically, either
September 20, 23 , 24 or the following week, 27 or 28 .

        This request is made to allow counsel to continue to collect documents pertinent to Mr.
Melendez ' s sentencing. I have consul ted with AUSA Frank Balsamello and he consents to this
request.

          Thank you for your attention to this matter.



                                                               Very truly yours,

                                                             w~2-s~
                                                               William J. Stampur

cc:       AUSA Frank Balsamello (By ECF)
          AUSA Adam Hobson (By ECF)
The sentencing is adjourned to September 20, ~0~1, at 4:00 p.m. The defense submissions
are due by September 6, the government subm1ss1ons are due by September 13.

Dated: New York, New York
       July 6, 2021




WS/ Melendez/Adj Rqsl Sent 3
